Mr. Justice Goodwin delivered the opinion of the court. . 5. Alteration of instruments, § 14*—when principal is not negligent in leaving certificate of sale indorsed in blank with attorney. The owner of a master’s certificate of sale of property who delivers such certificate of sale to his attorney with an indorsement, of the owner’s name thereof and the name of a bank written just above the indorsement is not negligent in leaving such instrument in the hands of such attorney, although such attorney alters such instrument and makes it payable to himself and by assignment procures money therefor. 6. Alteration of instruments, § 15*—what are rights of purchaser of certificate of sale illegally altered. One who purchases a master’s certificate of sale from an attorney, to whom such certificate had been delivered with an indorsement of the owner’s name thereof and the name of a specified bank written just above such indorsement for the purpose of procuring a loan from such bank, procures no title or interest where such attorney erases the name of the bank above such indorsement and inserts his own name and words of assignment. 7. Alteration of instruments, § 15*—when decree compelling surrender of certificate of sale illegally altered and assigned by attorney not inequitable. On a bill by the owner of a master’s certificate of sale of property to compel the holder of such certificate who had procured it through an illegal assignment by an attorney of the owner, to which attorney the owner had delivered such certificate with his indorsement thereon and the name of a specified bank written just above such indorsement for the. purpose of obtaining a loan from such bank, to compel the delivery of such certificate of sale, and to compel a sheriff to pay to him moneys received for the redemption of such real estate, held that the decree was not subject to the objection that it did not require the complainant to do equity, since it did not in any way empower the attorney to defraud any one and the loss was due solely to the attorney’s wrongful act. O’Connor, P. J., dissenting.